DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species A, identified as encompassing claims 1-20, 24, and 26-28 is acknowledged.
	The traversal is on the basis that species A and B are not shown to be mutually exclusive, provides MPEP 806.05(j) for requirements for related products, and that the search and examination would be without serious burden;
	The Examiner notes that details regarding the independent or distinct species were provided in the restriction requirement of June 10, 2022 page 2, the requirement is between species found in MPEP 808.01(a) Species not related products, and the conclusory statement regarding the serious burden is not persuasive, see the restriction requirement of June 10, 2022 page 3.
	Therefore, the restriction is maintained and made final.







Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 16 recites “resistance ratio” without specifying what the ratio is between.
	For the purposes of compact prosecution, the interpretation will be taken that the resistance ratio is between a high resistance value and a low resistance value of the semiconductor device during operation, despite the 112 issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 8-10, 14-15, 17-18, 24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 2019/0181336 A1), hereinafter as Lee.

7.	Regarding Claim 1, Lee discloses a semiconductor device (see Fig. 1 and [0027] “The substrate may include, for example, a semiconductor material”), comprising:
a first electrode (element 150, see [0025] “electrode 150”;
note, the manner in which the claim is currently recited does not provide a structural proximity or orientation to require “first” to be below other elements and also the prior art structure can be flipped in an upside-down perspective without change of the structure);
a second electrode (element 110, see [0025] “electrode 110”) isolated from direct contact with the first electrode (see Fig. 1);
a ferroelectric layer (element 140, see [0025] “ferroelectric layer 140”);
a conductive metal oxide layer (element 134 see [0034] “A configuration of the electrode layer 134 may be substantially the same as a configuration of the first electrode 110” and see [0028] “The first electrode 110 may include a conductive material. The conductive material may include … metal oxide.); and
a semiconductor layer (element 120, see [0031] “The resistance switching layer 120 may include … titanium oxide;
Note, the limitation “semiconductor” is interpreted in light of the Applicant’s specification [0015] “The semiconductor layer may include one or more materials selected from the group consisting of Group Ill-V compound semiconductors, organic semiconductors, metal oxide semiconductors, two-dimensional materials, transition metal dichalcogenides, and quantum dots. For example, the semiconductor layer may include In203, ZnO, SnO2, a vanadium oxide (VO2), a titanium oxide (TiO2), a copper oxide (Cu2O), and/or a tungsten oxide (WO3)”),
wherein the ferroelectric layer, the conductive metal oxide layer, and the semiconductor layer are between the first electrode and the second electrode (see Fig. 1).

8.	Regarding Claim 2, Lee discloses the semiconductor device of claim 1, wherein the conductive metal oxide layer is between the ferroelectric layer and the semiconductor layer (see Fig. 1).

9.	Regarding Claim 3, Lee discloses the semiconductor device of claim 1, wherein
the semiconductor device is configured to control a polarization direction of a polarization of the ferroelectric layer according to a direction of an electric field formed between the first electrode and the second electrode, and
the semiconductor device is further configured to form a depletion region or an accumulation region in the semiconductor layer according to the polarization direction of the polarization of the ferroelectric layer (see [0036] “The ferroelectric layer 140 may be disposed on the second electrode layer 130. The ferroelectric layer 140 may have polarization aligned in different directions depending on the magnitude or direction of the electric field applied from the outside to the ferroelectric layer 140.” And see [0029] “The resistance switching layer 120 may have at least two resistance states that can be distinguished from each other. In an embodiment, the at least two resistance states of resistance switching layer 120 may be changed by the application of an operating voltage.” The two states are by formation of a depletion region or an accumulation region;
The manner in which the current claim is recited wherein the semiconductor device is “configured to” detail functional limitations describing what the semiconductor device must be capable of performing and are not explicitly structural - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”;
The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

10.	Regarding Claim 8, Lee discloses the semiconductor device of claim 1, wherein the semiconductor layer includes one or more materials selected from the group consisting of Group III-V compound semiconductors, organic semiconductors, metal oxide semiconductors (element 120, see [0031] “The resistance switching layer 120 may include … titanium oxide;
Note, the limitation “semiconductor” is interpreted in light of the Applicant’s specification [0015] “The semiconductor layer may include one or more materials selected from the group consisting of Group Ill-V compound semiconductors, organic semiconductors, metal oxide semiconductors, two-dimensional materials, transition metal dichalcogenides, and quantum dots. For example, the semiconductor layer may include In203, ZnO, SnO2, a vanadium oxide (VO2), a titanium oxide (TiO2), a copper oxide (Cu2O), and/or a tungsten oxide (WO3)”), two-dimensional materials, transition metal dichalcogenides, and quantum dots.

11.	Regarding Claim 9, Lee discloses the semiconductor device of claim 1, wherein the semiconductor layer has an energy bandgap equal to or less than about 5.0 eV (element 120, see [0031] “The resistance switching layer 120 may include … titanium oxide; also see Applicant’s [0015-0016] with a same material).

12.	Regarding Claim 10, Lee discloses the semiconductor device of claim 1, wherein the ferroelectric layer includes, as a base material, a material represented by MO2, where M is Hf, Zr, or a combination thereof (see [0037] “The ferroelectric layer 140 may include hafnium oxide, zirconium oxide, hafnium zirconium oxide, or a combination of two or more thereof”).

13.	Regarding Claim 14, Lee discloses the semiconductor device of claim 1, wherein the ferroelectric layer (see [0037] “The ferroelectric layer 140 may include hafnium oxide, zirconium oxide, hafnium zirconium oxide, or a combination of two or more thereof”), the conductive metal oxide layer (see [0028, 0034]), and the semiconductor layer (see [0031]) each include a metal oxide.

14.	Regarding Claim 15, Lee discloses the semiconductor device of claim 1, wherein the ferroelectric layer (element 140, see [0037] “The ferroelectric layer 140 may have a thickness of, for example, one (1) nm to thirty (30) nm”), the conductive metal oxide layer (element 134, see [0034] “A configuration of the electrode layer 134 may be substantially the same as a configuration of the first electrode 110.” And see [0028] “The first electrode 110 may include a conductive material. The conductive material may include … metal oxide. the thickness of the first electrode 110 may be one (1) nm to ten (10) nm.”), and the semiconductor layer (element 120, see [0031] “The resistance switching layer 120 may include … titanium oxide … The resistance switching layer 120 may have, for example, a thickness of one (1) nm to ten (10) nm.”) each independently have a thickness between about 0.1 nm and about 20 nm (see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

15.	Regarding Claim 17, Lee discloses the semiconductor device of claim 1, wherein the first electrode, the second electrode, or both the first and second electrodes comprise a metal, a metal nitride, a metal oxide, or any combination thereof (see [0038] “The third electrode 150 may have substantially the same configuration as the first electrode 110 or the electrode layer 134” [0028] “The first electrode 110 may include a conductive material. The conductive material may include metal, metal nitride, metal oxide, doped silicon, conductive carbon structure, or a combination of two or more thereof”).

16.	Regarding Claim 18, Lee discloses the semiconductor device of claim 1, further comprising: a memory element that is configured to store information (see [0080] “cross-point array memory device 3 … pillar-shaped structure 1300 may include the resistance change devices 1 and 2 described above and with reference to FIGS. 1 and 7, respectively”).

17.	Regarding Claim 24, Lee discloses an electronic device, comprising the semiconductor device of claim 1 (see [0008] “part of the memory cell”).

18.	Regarding Claim 26, Lee discloses a semiconductor device (see Figs. 1, 9 and [0027] “The substrate may include, for example, a semiconductor material”, [0027] “The substrate may include, for example, a semiconductor material”, and [0080] “pillar-shaped structure 1300 may include the resistance change devices 1 and 2 described above and with reference to FIGS. 1 and 7, respectively”), comprising:
a memory element that is configured to store information (element 140, see [0025] “ferroelectric layer 140” and [0036] “the polarization formed by the electric field can be stored in a non-volatile manner as remanent polarization. The remanent polarization may spatially separate negative electric charges and positive electric charges from each other in the ferroelectric layer 140”), the memory element including a ferroelectric layer (element 140, see [0025] “ferroelectric layer 140”); and
a selection element (element 120, see [0031] “The resistance switching layer 120 may include … titanium oxide; and see [0029] “The resistance switching layer 120 may have at least two resistance states that can be distinguished from each other.” The two resistance states select a read or write operation of the memory device) electrically connected to the memory element, the selection element configured to perform selection of the semiconductor device based on controlling a flow of an electric current through the memory element, the selection element including a semiconductor layer (see Figs. 1,9 and [0029, 0031]),
wherein the ferroelectric layer and the semiconductor layer are coupled to each other between two electrodes (see Fig. 9 elements 1100 and 1200, see [0080] “conductive lines 1100 … conductive lines 1200”), and no terminals are between the ferroelectric layer and the semiconductor layer (see Fig. 9 no conductive line other than elements 1100 and 1200). 
19.	Regarding Claim 27, Lee discloses the semiconductor device of claim 26, further comprising: a conductive metal oxide layer (element 134 see [0034] “A configuration of the electrode layer 134 may be substantially the same as a configuration of the first electrode 110” and see [0028] “The first electrode 110 may include a conductive material. The conductive material may include … metal oxide.) between the ferroelectric layer and the semiconductor layer (see Fig. 1).

20.	Regarding Claim 28, Lee discloses an electronic device (see [0008] “part of the memory cell”), comprising the semiconductor device of claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 4-5 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0181336 A1), hereinafter as Lee, in view of Chang et al. (TW 201631754 A, see attached translation document), hereinafter as Chang


22.	Regarding Claim 4, Lee discloses the semiconductor device of claim 1.
Lee does not disclose wherein the conductive metal oxide layer include one or more materials selected from the group consisting of an indium oxide, a zinc oxide, a tin oxide, and any combination thereof.
Chang discloses wherein the conductive metal oxide layer include one or more materials selected from the group consisting of an indium oxide, a zinc oxide, a tin oxide, and any combination thereof (see attached translation document Fig. 2 and pg. 3 “the intermediate electrode layers 222, 242 in the upper memory cells 24 are composed of a conductive oxide having low reactivity with oxygen, such as indium tin oxide (ITO) or indium oxide. Zinc (IZO), and each of the lower memory cells 22 and the variable resistance layers 223 and 243 in the upper memory cells 24 are composed of metal oxides such as Ti, Ta, Ni, Fe, Co, Mn or W”).
	The material of the conductive metal oxide layer of Chang is incorporated as a material of the conductive metal oxide layer of Lee (see Lee Fig. 1 material of element 130 is combined).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the conductive metal oxide layer include one or more materials selected from the group consisting of an indium oxide, a zinc oxide, a tin oxide, and any combination thereof as taught by Chang as wherein the conductive metal oxide layer include one or more materials selected from the group consisting of an indium oxide, a zinc oxide, a tin oxide, and any combination thereof of Lee because the combination provides increased memory characteristics (see Chang pg. 3); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive layer material in a similar device to conductively connect between a variable resistance element and a switching element in a memory device for another to obtain predictable results (see Chang Fig. 2 and pg. 3).

23.	Regarding Claim 5, Lee discloses the semiconductor device of claim 1.
Lee does not disclose wherein the conductive metal oxide layer has an electrical conductivity equal to or greater than about 100 S/cm.
Chang discloses wherein the conductive metal oxide layer include one or more materials selected from the group consisting of an indium oxide, a zinc oxide, a tin oxide, and any combination thereof (see attached translation document Fig. 2 and pg. 3 “the intermediate electrode layers 222, 242 in the upper memory cells 24 are composed of a conductive oxide having low reactivity with oxygen, such as indium tin oxide (ITO) or indium oxide. Zinc (IZO), and each of the lower memory cells 22 and the variable resistance layers 223 and 243 in the upper memory cells 24 are composed of metal oxides such as Ti, Ta, Ni, Fe, Co, Mn or W”).
	The material of the conductive metal oxide layer of Chang is incorporated as a material of the conductive metal oxide layer of Lee (see Lee Fig. 1 material of element 130 is combined). The combination discloses wherein the conductive metal oxide layer has an electrical conductivity equal to or greater than about 100 S/cm (see Chang pg. 3 “the intermediate electrode layers 222, 242 in the upper memory cells 24 are composed of a conductive oxide having low reactivity with oxygen, such as indium tin oxide (ITO) or indium oxide. Zinc (IZO)”; Also see Applicant’s specification [0011-0012] the disclosed same material have an inherent material property with the claimed electrical conductivity).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material of the conductive metal oxide layer as taught by Chang as the material of the conductive metal oxide layer of Lee, wherein the combination discloses wherein the conductive metal oxide layer has an electrical conductivity equal to or greater than about 100 S/cm because the combination provides increased memory characteristics (see Chang pg. 3); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive layer material in a similar device to conductively connect between a variable resistance element and a switching element in a memory device for another to obtain predictable results (see Chang Fig. 2 and pg. 3).

24.	Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0181336 A1), hereinafter as Lee, in view of Alsmeier et al. (US 2020/0411533 A1), hereinafter as Alsmeier.

25.	Regarding Claim 11, Lee discloses the semiconductor device of claim 1, wherein the ferroelectric layer includes, as a base material, a material represented by MO2, where M is Hf, Zr, or a combination thereof (see [0037] “The ferroelectric layer 140 may include hafnium oxide, zirconium oxide, hafnium zirconium oxide, or a combination of two or more thereof”).
Lee does not disclose the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof.
	Alsmeier discloses wherein the ferroelectric layer includes, as a base material, a material represented by MO2, where M is Hf, Zr, or a combination thereof, and the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof (see [0093] “a “ferroelectric material” refers to a crystalline material that exhibits spontaneous electrical polarization in the absence of an external electric field. The ferroelectric material in the continuous ferroelectric material layer may be an insulating ferroelectric material. In one embodiment, the continuous ferroelectric material layer comprises an orthorhombic phase hafnium oxide layer including at least one dopant selected from Al, Zr, and/or Si.”; also see Fig. 13A and [0116]).
	The material of the ferroelectric layer as taught by Alsmeier is incorporated as the material of the ferroelectric layer of Sanuki and Chang and Cho. The combination discloses wherein the ferroelectric layer includes, as a base material, a material represented by MO2, where M is Hf, Zr, or a combination thereof, and the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof as taught by Alsmeier as the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof of Lee because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ferroelectric layer material of a similar memory device for another to obtain predictable results (see Alsmeier [0093, 0116] and Fig. 13).

26.	Regarding Claim 12, Lee discloses the semiconductor device of claim 1.
Lee does not disclose wherein the ferroelectric layer includes an orthorhombic crystal phase.
	Alsmeier discloses wherein the ferroelectric layer includes an orthorhombic crystal phase (see [0093] “a “ferroelectric material” refers to a crystalline material that exhibits spontaneous electrical polarization in the absence of an external electric field. The ferroelectric material in the continuous ferroelectric material layer may be an insulating ferroelectric material. In one embodiment, the continuous ferroelectric material layer comprises an orthorhombic phase hafnium oxide layer including at least one dopant selected from Al, Zr, and/or Si.”; also see Fig. 13A and [0116]).
	The material of the ferroelectric layer as taught by Alsmeier is incorporated as the material of the ferroelectric layer of Lee. The combination discloses wherein the ferroelectric layer includes an orthorhombic crystal phase.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the ferroelectric layer includes an orthorhombic crystal phase as taught by Alsmeier as wherein the ferroelectric layer includes an orthorhombic crystal phase of Lee because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ferroelectric layer material of a similar memory device for another to obtain predictable results (see Alsmeier [0093, 0116] and Fig. 13).

27.	Regarding Claim 16, Lee discloses the semiconductor device of claim 1.
Lee does not appear to explicitly disclose wherein the semiconductor device is configured to have a variable resistance having a resistance ratio of 5.0 or more that is generated according to a polarization direction of a polarization of the ferroelectric layer.
Alsmeier discloses wherein the ferroelectric layer includes, as a base material, a material represented by MO2 including an orthorhombic crystal phase, where M is Hf, Zr, or a combination thereof, and the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof (see [0093] “a “ferroelectric material” refers to a crystalline material that exhibits spontaneous electrical polarization in the absence of an external electric field. The ferroelectric material in the continuous ferroelectric material layer may be an insulating ferroelectric material. In one embodiment, the continuous ferroelectric material layer comprises an orthorhombic phase hafnium oxide layer including at least one dopant selected from Al, Zr, and/or Si.”; also see Fig. 13A and [0116]).
	The material of the ferroelectric layer as taught by Alsmeier is incorporated as the material of the ferroelectric layer of Lee. The combination discloses wherein the semiconductor device is configured to have a variable resistance having a resistance ratio of 5.0 or more that is generated according to a polarization direction of a polarization of the ferroelectric layer (The combination of prior art disclose the same material and structure of the Applicant’s invention which has an inherent material property capable of having the claimed resistance ratio according to a polarization direction during use of the device).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the ferroelectric layer includes, as a base material, a material represented by MO2 including an orthorhombic crystal phase, where M is Hf, Zr, or a combination thereof, and the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof as taught by Alsmeier as wherein the ferroelectric layer includes, as a base material, a material represented by MO2 including an orthorhombic crystal phase, where M is Hf, Zr, or a combination thereof, and the ferroelectric layer further includes a dopant material including one or more materials selected from the group consisting of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, Hf, and any combination thereof of Lee, wherein the combination discloses wherein the semiconductor device is configured to have a variable resistance having a resistance ratio of 5.0 or more that is generated according to a polarization direction of a polarization of the ferroelectric layer because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ferroelectric layer material of a similar memory device for another to obtain predictable results (see Alsmeier [0093, 0116] and Fig. 13).

28.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0181336 A1), hereinafter as Lee, in view of Gil et al. (KR 20200130770 A, see attached translation document), hereinafter as Gil.

29.	Regarding Claim 13, Lee discloses the semiconductor device of claim 1.
Lee does not disclose wherein the ferroelectric layer has a crystal structure having a (111) and/or (001) crystal direction.
	Gil discloses wherein the ferroelectric layer has a crystal structure having a (111) and/or (001) crystal direction (see attached translation document pg. 6 “the ferroelectric layer 225 is a hafnium oxide layer having a preferred orientation surface of (111), and may have a dielectric constant of about 20 to 30. Compared to the comparative example ferroelectric layer 125 having a (001) preferred orientation plane with a dielectric constant of about 40” and “The ferroelectric layer 225 may include, as an example, a metal oxide having a crystal structure of an orthorhombic system. As an example, hafnium oxide, zirconium oxide, hafnium zirconium oxide, or a combination thereof may be included. In an embodiment, the ferroelectric layer 225 may include at least one dopant. The dopant is, for example, carbon (C), silicon (Si), magnesium (Mg), aluminum (Al), yttrium (Y), nitrogen (N), germanium (Ge), tin (Sn), strontium (Sr).), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), gadolinium (Gd), lanthanum (La), or a combination thereof.”).
	The crystal structure of the ferroelectric layer as taught by Gil is incorporated as the crystal structure of the ferroelectric layer of Lee. The combination discloses wherein the ferroelectric layer has a crystal structure having a (111) and/or (001) crystal direction.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the ferroelectric layer has a crystal structure having a (111) and/or (001) crystal direction as taught by Gil as wherein the ferroelectric layer has a crystal structure having a (111) and/or (001) crystal direction of Lee because the combination allows for controlling of the dielectric constant of the ferroelectric layer to about 20 to about 30 or of about 40 as determined by the crystal structure direction (see Gil pg. 6);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ferroelectric layer material of a similar memory device for another to obtain predictable results (see Gil pg. 6).

30.	Claims 19-20 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0181336 A1), hereinafter as Lee, in view of Cho et al. (US 2018/0018263 A1), hereinafter as Cho.

31.	Regarding Claim 19, Lee discloses a semiconductor apparatus (see Fig. 9 and [0027] “The substrate may include, for example, a semiconductor material” and [0080] “pillar-shaped structure 1300 may include the resistance change devices 1 and 2 described above and with reference to FIGS. 1 and 7, respectively”), comprising:
a plurality of first electrode lines (elements 1100, see [0080] “conductive lines 1100”) on a substrate (see [0079] “a substrate under the cross-point array memory device 3 are omitted”), the plurality of first electrode lines extending in a first direction (see Fig. 9 x-axis direction);
a plurality of second electrode lines (elements 1200, see [0080] “conductive lines 1200”) on the plurality of first electrode lines (see Fig. 9), the plurality of second electrode lines extending in a second direction that is different from the first direction (see Fig. 9 y-axis direction); and
a first semiconductor device (first element 1300, see [0080] “The pillar-shaped structure 1300 may include the resistance change devices 1 and 2 described above and with reference to FIGS. 1 and 7, respectively.”) between the plurality of first electrode lines and the plurality of second electrode lines at an intersection of one of the plurality of first electrode lines and one of the plurality of second electrode lines where the one of the plurality of first electrode lines and the one of the plurality of second electrode lines overlap each other in a vertical direction that is perpendicular to the first direction and is perpendicular to the second direction (see Fig. 9), the first semiconductor device comprising the semiconductor device according to claim 1 (see Figs. 1, 9 and [0080]). 
	Lee does not appear to explicitly disclose the plurality of first electrode lines extending in parallel to an upper surface of the substrate; the plurality of second electrode lines extending in parallel to the upper surface of the substrate.
	Cho discloses (see Figs. 4-5) the plurality of first electrode lines extending in parallel to an upper surface of the substrate (see Fig. 5 plurality of first electrode lines elements 110 extending in parallel to an upper surface of the substrate element 100); the plurality of second electrode lines extending in parallel to the upper surface of the substrate (see Fig. 5 plurality of second electrode lines elements 180 extending in parallel to an upper surface of the substrate element 100); a plurality of third electrode lines (see Fig. 4 elements 280, see [0071] “third lines 280”), and a second semiconductor device (element 220, see [0071] “memory cells 220”) between the plurality of second electrode lines and third electrode lines (see Fig. 4).
	The upper surface of the substrate parallel to the first and second electrode lines, and a plurality of third electrode lines, and a second semiconductor device between the plurality of second electrode lines and third electrode lines as taught by Cho is incorporated as the upper surface of the substrate parallel to the first and second electrode lines of Lee (see Lee Fig. 5 upper surface of the substrate is parallel to elements 1100 and 1200 and second semiconductor device elements between elements 1200 and a plurality of third electrode lines, wherein the second semiconductor device elements have the same structure as those of elements 1300 as seen in [0080]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the plurality of first electrode lines extending in parallel to an upper surface of the substrate; the plurality of second electrode lines extending in parallel to the upper surface of the substrate, and a plurality of third electrode lines, and a second semiconductor device between the plurality of second electrode lines and third electrode lines as taught by Cho as the plurality of first electrode lines extending in parallel to an upper surface of the substrate; the plurality of second electrode lines extending in parallel to the upper surface of the substrate, and a plurality of third electrode lines, and a second semiconductor device between the plurality of second electrode lines and third electrode lines of Lee because the combination provides a planar surface of a substrate for forming subsequent structures as an array for ease of manufacture and reduction of structural defects and an additional stack for increased memory processing capabilities, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper surface orientation relationship with the first and second electrode lines, and number of stacks for another in a similar device to obtain predictable results (see Cho Figs. 4-5 vs Fig. 3).

32.	Regarding Claim 20, Lee and Cho discloses the semiconductor apparatus of claim 19, further comprising:
a plurality of third electrode lines (see Cho Fig. 4 elements 280, see [0071] “third lines 280”) on the plurality of first electrode lines and the plurality of second electrode lines, the plurality of third electrode lines extending in the first direction (see Cho Fig. 4); and
a second semiconductor device (see Cho Fig. 4 element 220, see [0071] “memory cells 220”; corresponds to Lee another pillar-shaped structure element 1300 including a resistance change device of Fig. 1 on element 1200 below third electrode lines) between the plurality of second electrode lines and the plurality of third electrode lines at an intersection of the one of the plurality of second electrode lines and one of the plurality of third electrode lines where the one of the plurality of second electrode lines and the one of the plurality of third electrode lines overlap each other in the vertical direction (see Cho Fig. 4), the second semiconductor device having a same structure as the first semiconductor device (see Lee Fig. 9 and [0080]).

Allowable Subject Matter
33.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

34.	Claim 6, “the conductive metal oxide layer has a crystal structure having a (111) and/or (001) crystal direction” – as instantly claimed and in combination with the additionally claimed limitations.

35.	Claim 7, “a difference in lattice constant between the conductive metal oxide layer and the ferroelectric layer is equal to or less than 10%” – as instantly claimed and in combination with the additionally claimed limitations.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818